UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A AMANDMENT No. 1 [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended March 31, 2008 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 1-10559 China International Tourism Holdings Ltd. (Exact name of registrant as specified in its charter) Nevada 65-1021346 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) E Pang Gong Site, 44 Hong Guang Road, Xi An, P.R. China 710068 (Address of principal executive offices) ( 8629 ) 8436-8561 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Number of shares of common stock outstanding as of May 14, 2008: Number of shares of preferred stock outstanding as of May 14, 2008:3,295,000 1 Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-Q under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-Q. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-Q that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. Explanatory Note: We are amending this Form 10-Q to include a comparative audited balance sheet at December 31, 2007 to comply with the 10-Q presentation rules. We inadvertedly omitted this information in the prior submission 2 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 9 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 10 ITEM 4. CONTROLS AND PROCEDURES 10 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 11 ITEM 1A.RISK FACTORS 11 ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS 11 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 11 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 11 ITEM 5. OTHER INFORMATION 11 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 11 SIGNATURES 12 INDEX TO EXHIBITS 13 3 Table of Contents ITEM 1.FINANCIAL STATEMENTS INDEX TO INTERIM FINANCIAL STATEMENTS Page Consolidated Unaudited Condensed Balance Sheet as of March 31, 2008 and December 31, 2007 5 Consolidated Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income - For the Three Months Ended March 31, 2008 and 2007 6 Consolidated Unaudited Condensed Statements of Cash Flows - For the Three Months Ended March 31, 2008 and 2007 7 Notes to Consolidated Unaudited Condensed Financial Statements 8 4 Table of Contents CHINA INTERNATIONAL TOURISM HOLDINGS, LTD. AND SUBSIDIARY Consolidated Balance Sheets As of March 31, 2008 (Unaudited) March 31, December 31, 2008 2007 ASSETS (Unaudited) (Audited) CURRENT ASSETS Cash and Cash Equivalents $ 11,623 7,152 Accounts Receivable 20,177 19,338 Inventory 14,472 14,515 Prepaid Expenses - 9,523 TOTAL CURRENT ASSETS 46,272 50,528 FIXED ASSETS Property, Plant, and Equipment 703,229 691,110 Accumulated Depreciation (319,431 ) (269,508 ) TOTAL FIXED ASSETS 383,798 421,602 TOTAL ASSETS $ 430,070 472,130 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts Payable and Accrued Liabilities $ 444,202 360,867 Due to Shareholder 24,620 24,620 TOTAL CURRENT LIABILITIES 468,822 385,487 TOTAL LIABILITIES 468,822 385,487 COMMITMENTS AND CONTINGENCIES Redeemable Preferred Stock (par value $.01, 32,950 32,950 5,000,000 Shares Authorized, 3,295,000 Shares Issued and Outstanding STOCKHOLDERS' EQUITY Common Stock (par $.0001, 250,000,000 4,860 4,860 Authorized, 48,596,568 Issued and Outstanding Paid in Capital 3,617,895 3,617,895 Accumulated Other Comprehensive Income 29,627 21,063 Retained Earnings (Deficit) (3,724,083 ) (3,590,125 ) TOTAL STOCKHOLDERS' EQUITY (71,701 ) 53,693 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 430,070 $ 472,130 The accompanying notes are an integral part of these financial statements. 5 Table of Contents CHINA INTERNATIONAL TOURISM HOLDINGS, LTD. AND SUBSIDIARY Consolidated Statements of Operations For the three months ended March 31, 2008 and 2007 (Unaudited) 2008 2007 REVENUE Sales $ 55,337 $ 128,385 Cost of Sales 13,958 27,495 GROSS PROFIT 41,379 100,890 OPERATING EXPENSES Selling, General , and Administrative 175,337 180,966 INCOME (LOSS) FROM OPERATIONS (133,958 ) (80,076 ) OTHER INCOME / (EXPENSES): Finance Costs - (66 ) Non-Operating Income - 926 Total Other Income (Expense) - 860 NET INCOME (LOSS) BEFORE TAXES (133,958 ) (79,216 ) INCOME TAX EXPENSE - - NET INCOME (LOSS) FROM CONTUNUED OPERATIONS $ (133,958 ) $ (79,216 ) GAIN ONDISPOSAL OF SUBSIDIARY - - NET INCOME (LOSS) (133,958 ) (79,216 ) OTHER COMPREHENSIVE INCOME (LOSS) Foreign Currency Translation (Loss) Gain 8,564 (5,767 ) COMPREHENSIVE INCOME (LOSS) $ (125,394 ) $ (84,983 ) NET LOSS PER COMMON SHARE Basically and Fully Dilluted $ ** $ ** WEIGHTED AVERAGE COMMON SHARES OUTSTANDING 48,591,809 48,591,809 **Less then $.01 The accompanying notes are an integral part of these financial statements. 6 Table of Contents CHINA INTERNATIONAL TOURISM HOLDINGS, LTD. AND SUBSIDIARY Consolidated Statements of Cash Flows For the three months ended March 31, 2008 and 2007 (Unaudited) 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income(loss) after income tax $ (133,958 ) $ (79,215 ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation 49,923 28,538 Accounts Receivable and Other Receivables (839 ) (9,210 ) Prepaid and Other Assets 1,867 11,409 Inventory 43 714 Accounts Payable 90,990 45,740 NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES 8,026 (2,024 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant, and equipment (12,119 ) - NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES (12,119 ) - CASH FLOWS FROM FINANCING ACTIVITIES: Payments on notes payable - - Proceeds from shareholder loan - - Payment on shareholder loan - - Capital contribution - - NET CASH PROVIDED BY FINANCING ACTIVITIES - - FOREIGN CURRENCY TRANSLATION ADJUSTMENT 8,564 (5,767 ) NET INCREASE IN CASH AND CASH EQUIVALENTS 4,471 (7,791 ) CASH AND CASH EQUIVALENTS: Beginning of period 7,152 21,333 End of period 11,623 13,542 The accompanying notes are an integral part of these financial statements. 7 Table of Contents CHINA INTERNATIONAL TOURISM HOLDINGS, LTD. AND SUBSIDIARY NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 NOTE A - BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with both generally accepted accounting principles for interim financial information, and the instructions to Form 10-Q and Item 310(b) of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying unaudited condensed consolidated financial statements reflect all adjustments (consisting of normal recurring accruals) that are, in the opinion of management, considered necessary for a fair presentation of the results for the interim periods presented. Interim results are not necessarily indicative of results for a full year. The condensed consolidated financial statements and related disclosures have been prepared with the presumption that users of the interim financial information have read or have access to our annual audited consolidated financial statements for the preceding fiscal year. Accordingly, these condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the related notes thereto contained in the Annual Report on Form 10-KSB for the year ended
